Citation Nr: 1037563	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  02-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for Bell's palsy, to 
include as secondary to service-connected diabetes mellitus, type 
2.

2.  Entitlement to service connection for bilateral foot ulcers, 
to include as secondary to service-connected diabetes mellitus, 
type 2.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
2.

4.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2.

5.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for peripheral 
neuropathy of the left upper extremity.

8.  Entitlement to an effective date earlier than February 19, 
2004, for the grant of service connection for coronary artery 
disease.

9.  Entitlement to an effective date earlier than March 19, 2007, 
for the grant of service connection for diabetic nephropathy.  

10.  Entitlement to an effective date earlier than February 19, 
2004, for the grant of service connection for post traumatic 
stress disorder (PTSD).

11.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU).

12.  Entitlement to an effective date earlier than February 19, 
2004, for the grant of service connection for erectile 
dysfunction, as a result of service-connected diabetes mellitus, 
type 2.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from February 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions of the RO in Albuquerque, 
New Mexico.  The issues of increased initial ratings for diabetes 
mellitus, type 2, and peripheral neuropathy of the lower 
extremities arise from a July 2001 rating decision.  The issues 
of service connection for  Bell's palsy and bilateral foot ulcers 
arise from an April 2004 rating decision.  The issue of service 
connection for hypertension arises from a March 2006 rating 
decision.  The issues of an increased initial rating and an 
earlier effective date for peripheral neuropathy of the left 
upper extremity and earlier effective dates for coronary artery 
disease, PTSD, diabetic nephropathy, erectile dysfunction, and 
TDIU arise from a December 2007 rating decision.

The appellant appealed the initial ratings for diabetes mellitus, 
type 2, and peripheral neuropathy of the lower extremities and 
testified before the Board at a January 2003 hearing.  
Unfortunately, the recording of the hearing was damaged and a 
transcript could not be produced.  The Board remanded in part in 
July 2003 to provide the appellant with another hearing.  The 
appellant testified before the undersigned at a February 2010 
hearing at the RO.  A transcript has been associated with the 
file.

The issues of service connection for bilateral foot 
ulcers, hypertension, and earlier effective dates for 
service connection for erectile dysfunction and TDIU are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The appellant's Bell's palsy was not caused or aggravated by 
his service-connected diabetes mellitus, type 2; it is not 
related to service; and it did not manifest within one year of 
service.

2.  The appellant's diabetes mellitus, type 2, does not require 
insulin.

3.  The appellant's peripheral neuropathy of the left lower 
extremity is no more than "moderate" in severity.

4.  The appellant's peripheral neuropathy of the right lower 
extremity is no more than "moderate" in severity.

5.  The appellant's peripheral neuropathy of the left upper 
extremity was not claimed or manifest prior to February 7, 2003.

6.  The appellant's first claim for service connection for a 
heart disability was received on February 19, 2004.

7.  The appellant did not file a claim for service connection for 
diabetic nephropathy prior to March 19, 2007, nor was the 
disability manifest prior to that date.

8.  The appellant filed an original claim for service connection 
for PTSD on February 19, 2004; there is no evidence that he 
claimed service connection prior to that date.


CONCLUSIONS OF LAW

1.  The appellant's Bell's palsy was not incurred in or 
aggravated by active service, may not be presumed to have been 
incurred in active service and was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

2.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, type 2, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).

3.  The criteria for an initial evaluation greater than 20 
percent for peripheral neuropathy of the left upper extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).

4.  The criteria for an initial evaluation greater than 20 
percent for peripheral neuropathy of the left upper extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).

5.  An effective date earlier than February 7, 2003, for service 
connection for peripheral neuropathy of the left upper extremity 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).

6.  An effective date earlier than February 19, 2004, for service 
connection for coronary artery disease is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

7.  An effective date earlier than March 19, 2007, for service 
connection for diabetic nephropathy is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

8.  An effective date earlier than February 19, 2004, for service 
connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection, 
increased ratings and earlier effective dates.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in service connection, initial ratings and earlier 
effective date cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

The appellant's diabetes mellitus, type 2, claim was filed prior 
to the passage of the VCAA.  His initial ratings claims for 
diabetes mellitus, type 2, and peripheral neuropathy were 
addressed in a letter dated in March 2005 satisfied the duty to 
notify provisions, except for notice of the degree of disability 
and the effective date elements of Dingess.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This 
letter also addressed the appellant's PTSD claim prior to initial 
adjudication.  The appellant received a March 2006 letter which 
cured this defect.  On the appellant's service connection for 
Bell's palsy claim, a letter dated in April 2006 satisfied the 
duty to notify provisions.  Although these letters were generally 
not sent prior to initial adjudication of the appellant's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2006, he was provided ample 
opportunity to respond with additional argument and evidence and 
the claim was readjudicated and supplemental statements of the 
case (SSOCs) were provided to the appellant in December 2007, 
December 2008, November 2009 and March 2010.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Prior to initial adjudication of the appellant's claim for 
coronary artery disease, a letter dated in March 2007 fully 
satisfied the duty to notify provisions, including notice of the 
manner in which effective dates are assigned.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The appellant was not sent specific notice on the diabetic 
nephropathy claim.  The April 2006 letter satisfied the duty to 
notify provisions, including notice of the manner in which 
effective dates are assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  While this letter did not 
mention diabetic nephropathy, the letter did address the 
appellant's ongoing claims for increased ratings for diabetes 
mellitus, type 2, and complications associated with diabetes 
mellitus, type 2.  The nephropathy was subsequently discovered 
during a VA examination.  Failure to discuss diabetic nephropathy 
was not prejudicial to him; the Board is obligated to consider 
whether the claimant was harmed by the error because, when a 
procedural defect is found, remand is appropriate only when 
correction of the defect "is essential for a proper appellate 
decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 
(2009); see also 38 C.F.R. § 19.9 (2009).  Thus, the Board should 
consider the "entire record in the proceeding," including "all 
evidence and material of record and applicable provisions of law 
and regulation" to determine whether a claimant was prejudiced 
by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C. 
§ 7104(a) (2009).  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or (3) 
that a benefit could not have been awarded as a matter of law.  
Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The April 2006 
letter informed him the elements of service connection, including 
effective dates.  This letter addressed diabetes mellitus, type 
2, and its complications.  The appellant has also been 
represented by counsel throughout the nephropathy claim.  The 
Board concludes that a reasonable person could be expected to 
understand the evidence was required to substantiate the claim 
for an earlier effective date for diabetic nephropathy.  See 
Quartuccio.  Accordingly, the Board concludes that the failure to 
provide VCAA compliant notice was harmless.  See Mlechick, supra.  
The Board may proceed with consideration of the claim on the 
merits.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2003 medical examination to 
obtain an opinion as to whether his Bell's palsy was the result 
of his diabetes mellitus, type 2.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 2008 
and 2009.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The 2008 and 2009 VA examination report is thorough and 
supported by VA outpatient treatment records.  The examination in 
this case is adequate upon which to base a decision.

The remaining issue on appeal, the effective date of service 
connection for PTSD, is determined by the date of receipt of the 
appellant's claim, which is adequately described by the 
appellant's filings and the evidence of record.  There is no 
possibility that further medical examination could assist the 
appellant in achieving an earlier effective date.  Therefore, any 
deficiencies in VCAA notice or assistance regarding this claim 
are moot.  Valiao v. Principi, 17 Vet.App. 229, 232 (2003); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has Bell's palsy secondary to his 
service-connected diabetes mellitus, type 2.  As noted above, his 
claim will also be considered on a direct basis to accord him 
every possible consideration.  Having carefully considered the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied on the basis that no 
evidence has been obtained to indicate that the appellant's 
Bell's palsy is related to service on a direct or secondary 
basis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant was treated in April 1998 for Bell's palsy.  His VA 
treatment records show that he appeared at a VA facility, 
claiming that he had had a stroke.  On physical examination, the 
appellant was determined to have Bell's palsy instead.  The 
appellant also had a blood panel drawn at that time, which showed 
high blood glucose levels.  Further testing followed and the 
appellant was diagnosed with Bell's palsy and diabetes mellitus, 
type 2.  

Follow-up treatment in May 1998 indicates that the appellant seen 
for Bell's palsy which was unchanged at that time.  The appellant 
had mild right facial droop.  The appellant's diabetes mellitus, 
type 2, was noted to be relatively asymptomatic.  The appellant 
was to return for a follow up in June 1998, but there is no 
record of such a visit in his VA treatment records.

The appellant was evaluated for his diabetes mellitus, type 2, at 
a February 2001 VA examination.  The Bell's palsy issue was not 
discussed, but physical examination findings indicate that the 
cranial nerves were intact at that time.

The appellant was evaluated for Bell's palsy at a March 2003 VA 
examination.  The condition was noted to have generally resolved, 
with the only residual a tendency to drool out of the right side 
of his mouth and incomplete closure of the right eye.  The 
appellant reported the drooling.  A previous eye doctor had noted 
incomplete closure of the right eye.  No facial asymmetry was 
seen on examination.  No drooling was evident and incomplete 
closure of the eyelid was not noted.  The physician at that time 
noted the history of Bell's palsy and stated that is was not 
related to his diabetes mellitus, type 2.  The palsy occurred 
very early in his diabetic condition, the palsy is a common 
condition and Bell's palsy would be an unusual complication of 
diabetes mellitus, type 2, much more commonly due to nondiabetic, 
although often unknown, causes.  

To the extent that the appellant offers lay evidence that his 
Bell's palsy is the result of or aggravated by his diabetes 
mellitus, type 2, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  In 
this instance, the appellant's Bell's palsy and diabetes 
mellitus, type 2 were diagnosed contemporaneously, but any 
connection that the two might have is not readily observed by the 
layperson.  Instead, any possible relationship is merely one of 
coincidence.  The mechanism by which diabetes mellitus, type 2, 
might cause or aggravate Bell's palsy would occur internally and 
away from the five senses.  The Board finds that the appellant is 
not competent to offer evidence of a relationship, causal or 
aggravating, between Bell's palsy and diabetes mellitus, type 2.  

The remaining evidence does not support a relationship between 
the two either.  The appellant's VA treatment records note a 
history of Bell's palsy, with "very mild residuals" in February 
2004.  The Board notes that the February 2004 findings are nearly 
six years after his initial treatment for the palsy and occur 
after the development of other neuropathies.  The fact that other 
neuropathies are manifesting and progressing, as shown by the 
service connection of peripheral neuropathy of the lower, then 
upper, extremities, while the Bell's palsy does not show 
progress, lends support to the VA examination opinion that the 
Bell's palsy is not related to the appellant's diabetes mellitus, 
type 2.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's Bell's palsy claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that he is entitled to increased initial 
ratings for his diabetes mellitus, type 2, and peripheral 
neuropathy of each lower extremity.  For the reasons that follow, 
the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

a. Diabetes Mellitus, Type 2

The appellant's diabetes mellitus is currently assigned a 20 
percent rating pursuant to Diagnostic Code 7913.  See 38 C.F.R. 
§ 4.119 (2009).  Under Diagnostic Code 7913, a 20 percent is 
warranted for diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes that requires insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is warranted when 
the appellant's diabetes requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  Id.  

Regulation of activities is defined by Diagnostic Code 7913 as 
the "avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The record reflects that the appellant is, and has been, a non-
insulin dependent diabetic throughout the period on appeal.  The 
appellant's VA treatment records refer to him as non-insulin 
dependent from 1998 through 2006.  The appellant's VA examination 
reports from February 2001, March 2003, May 2007 and July 2008 do 
not indicate that the appellant uses insulin.  

Similarly, the appellant has not had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or twice monthly 
visits to diabetic care providers.  There are no episodes of 
ketoacidosis or hypoglycemic reactions at all.  

The Board finds that the criteria for a rating in excess of 20 
percent have not been met.  The criteria for the 60 and 100 
percent rating require ketoacidosis or hypoglycemic reactions, 
which are not present in the record.  The criteria for a 40 
percent rating require insulin use, which is not shown either.  
The Board concludes that a rating in excess of 20 percent is not 
warranted under DC 7913.  

The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119.  Service connection is already currently in 
effect for disabilities that include diabetic neuropathy of the 
bilateral lower and upper extremities, coronary artery disease, 
diabetic nephropathy and erectile dysfunction, and the appellant 
is receiving special monthly compensation under 38 U.S.C.A. § 
1114(k) on account of loss of use of a creative organ.  The 
appellant contends that he has bilateral foot skin problems and 
hypertension due to diabetes mellitus, type 2, as well; these are 
discussed in the Remand section below.  There are no other 
complications identified on the record which are due to his 
diabetes mellitus, type 2, and remain uncompensated or unrated.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  


b. Peripheral Neuropathy of the Lower Extremities

The appellant's peripheral neuropathy of the lower extremities 
has been rated as 20 percent disabling under Diagnostic Code 
8521.  See 38 C.F.R. § 4.124a (2009).  Under this diagnostic code 
provision, neuralgia, neuritis, or moderate incomplete paralysis 
warrants a 20 percent disability rating, and severe incomplete 
paralysis warrants a 30 percent disability rating.  Complete 
paralysis; foot drop and slight droop of the first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of the proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot and 
toes; warrant a 40 percent disability rating.  See Diagnostic 
Codes 8521, 8621, 8721.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to a varied level of the nerve lesion or 
to partial regeneration.  When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  

The appellant was seen for podiatry care in June 2000.  
Neurological functioning was intact at that time.  

The appellant was evaluated at a February 2001 VA examination for 
diabetes mellitus, type 2.  The appellant reported his distal 
legs and feet felt numb most or all of the time.  The appellant 
was not clear as to whether he could feel pain from injury in his 
feet, reporting that occasionally he would stub a toe, not 
noticing until finding a bruise later.  He reported some change 
in his gait, which was slower.  He reported some trouble with 
balancing, but denied falling.  He reported feeling more clumsy 
generally, making stairs difficult.  He had quit activities, like 
golf, and softball that required agility.  On physical 
examination, his ankle reflexes were absent, but intact at other 
levels.  Pin sensation was reduced beginning proximal to the 
ankles and absent in the feet, with a sensation only of pressure.  
Light touch was absent distal to the ankles.  Proprioception was 
intact in the ankles, but seemed absent in the toes.  The 
appellant's gait was slow, but he could walk rapidly, if 
awkwardly, without antalgia.  He was able to heel walk and toe 
walk. He had considerable balance difficulties and could not heel 
and toe walk.  The appellant underwent a February 2001 EMG for 
the VA examination.  The appellant had problems in the peripheral 
polyneuropathy, showing no sensory responses in the feet.

The appellant's treatment records show repeated complaints of 
pain, with prescriptions of amitriptyline and ibuprofen.  The 
appellant has been seen repeatedly for podiatry care, which 
occasionally provide some assessment of his neurological 
functioning.  A December 2003 podiatry note indicates that the 
appellant complained of burning and tingling.  He had sensation 
to a 5.07 monofilament intact bilaterally on the plantar and 
dorsal aspects at the level of the ankle joint.  A January 2005 
note indicates that his pain is essentially constant.  

The appellant was seen for a diabetes mellitus, type 2, VA 
examination in May 2007.  The appellant reported that he had 
numbness, burning and tingling in his legs.  He reported that he 
was unable to tell if he stubbed his toe.  The appellant reported 
that he was unsure of where he positioned his feet and easily 
stumbled.  Physical examination showed absent sensation in the 
skins, ankles and feet bilaterally.  He ambulated slowly.  

The appellant was evaluated at another VA examination for 
diabetes mellitus, type 2, in July 2008.  The appellant continued 
to complain of burning, tingling, and numb sensation in the feet.  
The appellant had normal posture and gait, though he walked 
slowly.  On physical examination, the peripheral extremities had 
sensory modalities of vibration, light touch, two point 
discrimination and proprioception which were markedly reduced.  
Deep tendon reflexes were absent even when enhanced.  Muscle 
strength was 5/5 and symmetric.  The examiner indicated that the 
appellant's walking was the activity limited by the neuropathy.  
The examiner indicated that the nerves involved were sensory.  

The appellant has been able to walk throughout the period on 
appeal.  The appellant has reported increasing pain and sensory 
loss, in a stocking distribution of the lower legs.  The 
appellant has intact muscle strength.  No organic changes have 
been noted in his VA examinations or in his treatment records.  
The Board finds that the appellant does not have complete 
paralysis due to peripheral neuropathy of either lower extremity.  
The ratings criteria for 40 percent ratings have not been met.  
The appellant retains full muscle strength.  The appellant does 
have absent reflexes and diminished sensation.  The appellant 
retains the ability to walk, though he has slowed due to 
sensation loss.  The symptoms are sensory and reflexive, without 
notations of deterioration in motor function thus far.  The 
ratings criteria include loss of motor function as indicating the 
complete paralysis, while sensory loss is to be considered mild 
or moderate impairment.  The appellant's symptoms fall in the 
middle.  Given his retained mobility, the Board finds that the 
appellant's peripheral neuropathy of the lower extremities is no 
more than "moderate" in severity.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's peripheral neuropathy rating claims on 
a schedular basis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied on a schedular 
basis.  

c. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's diabetes mellitus, 
type 2, and peripheral neuropathy of the lower extremities are 
not inadequate.  The appellant's diabetes mellitus, type 2, has 
been productive of several complications that have been 
separately rated; this does not indicate that the appellant's 
diabetes mellitus, type 2, has an inadequate schedular 
evaluation.  He has not reported symptoms which have gone 
uncompensated either on a schedular or special monthly basis.  
Similarly, the appellant's peripheral neuropathy has been 
productive of sensory disturbances and reflex loss, impeding his 
mobility.  There are no symptoms which are no encompassed by a 
neurological rating.  It does not appear that the appellant has 
"exceptional or unusual" disabilities; he merely disagrees with 
the assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disorders that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for those service-connected disabilities are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 20 
percent for diabetes mellitus, type 2, and for peripheral 
neuropathy of each lower extremity have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claims for diabetes 
mellitus, type 2, and peripheral neuropathy of the lower 
extremities on schedular and extraschedular bases.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




IV. Earlier Effective Dates

The appellant contends that all of his complications of diabetes 
mellitus, type 2, should have service connection effective on the 
same date as his diabetes mellitus, type 2.  He offers no 
specific argument regarding his PTSD.  For the reasons that 
follow, the Board concludes that earlier effective dates are not 
warranted.

The effective date of an award of service connection based on a 
claim received more than one year after an appellant's discharge 
from service will be the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A claim is a formal or informal communication, 
in writing, requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).



a. Diabetic Complications

The appellant's representative has argued that all of the 
complications of the appellant's service-connected diabetes 
mellitus, type 2, should be awarded the same effective date of 
service connection date as the diabetes mellitus, type 2.  The 
July 2008 Notice of Disagreement argues that VA recognizes 
additional complications of diabetes mellitus, type 2, in the 
Diagnostic Code 7913, 38 C.F.R. § 4.119 (2009), the VA Manual 
M21-1MR, and the VA Clinicians Guide.  The representative argues 
that a person suffering from diabetes mellitus, type 2, cannot be 
expected to know all the possible complications of diabetes and 
that any claim for diabetes mellitus, type 2, should be construed 
as a claim for all of its complications.  The representative 
argues that the original July 6, 2000, claim for diabetes 
mellitus, type 2, should encompass each additional disability and 
that his later statements, such as his February 2003 statement 
that his disability was worsening, should be treated as claims 
for increased ratings, not original claims for service 
connection.  

The Board considers this argument to be a misapplication of the 
law.  Similar arguments have been considered and rejected by the 
U.S. Court of Appeals for Veterans Claims (Court).  The Court has 
held that 38 C.F.R. § 3.310(a) requires VA to apply the same 
rules for effective dates for secondarily service-connected 
conditions as are applied for directly service-connected 
conditions.  Ellington v. Nicholson, 22 Vet.App. 141, 144-45 
(2007).  The secondarily service-connected disability does not 
"relate back" to the "original" claim for service connection 
of the primary service-connected disability.  Id.  The Court has 
also held that a grant of secondary service connection is not 
considered a claim for an increased rating, such that application 
of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o)(2) are 
unnecessary.  Ross v. Peake, 21 Vet.App. 528, 531-32 (2008).  A 
claim for increased compensation is one where a veteran asserts 
that an already service-connected condition has worsened and not 
where a veteran asserts that he or she has incurred additional 
disabilities as a result of that service-connected condition.  
Dalton v. Nicholson, 21 Vet.App. 23, 32-34 (2007).  The date when 
application for that additional disability was made or when that 
additional disability was acquired or became manifest, if later 
than the date of the application, necessarily would control the 
effective date for an award.  Ross, at 533.

In light of the foregoing, the relevant questions are whether the 
appellant filed  claims for additional disability, and when the 
additional disability was acquired or became manifest.  

The appellant's July 2000 claim for service connection for 
diabetes mellitus, type 2, does not mention any secondary 
conditions.  The appellant was eventually granted service 
connection based on a liberalizing law change.  See Liesegang v. 
Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).  
The appellant underwent a February 2001 VA examination in 
connection with that claim.  The report notes that the appellant 
had no known history of heart disease, stroke, renal compromise 
or circulation problems.  The appellant reported some symptoms in 
his lower extremities, which were diagnosed by EMG as peripheral 
neuropathy.  The appellant was granted service connection for 
diabetes mellitus, type 2, and peripheral neuropathy of the lower 
extremities in a July 2001 rating decision, with an effective 
date of July 6, 2000, assigned in a February 2002 rating 
decision.  The appellant filed a March 2002 Notice of 
Disagreement as to the initial ratings, indicating that his 
diabetes mellitus, type 2, with lower extremity peripheral 
neuropathy had progressed.  Following an unfavorable Statement of 
the Case, the appellant filed an August 2002 Form 9, which argued 
that the appellant was unemployable due to his service-connected 
disabilities.  The appellant filed a statement, received by the 
RO on February 7, 2003, indicating that the neuropathy had 
worsened and now effecting both hands and his face (Bell's 
Palsy), and was responsible for ulcers of his feet.  Another 
statement, received by the RO on February 19, 2004, indicating 
the appellant wanted a full evaluation for diabetes mellitus, 
type 2, including more complications such as peripheral 
neuropathy, skin problems, foot problems, erectile dysfunction, 
heart disease, oral health, a frozen shoulder and liver issues, 
which he claimed to have.  

The Board finds that the statement received on February 7, 2003, 
constitutes the first claim for service connection for peripheral 
neuropathy of the left upper extremity.  The involvement of an 
additional limb in the peripheral neuropathy is not an increase 
is his previous symptoms, but an anatomically distinct and 
previously unmentioned set of symptoms.  The appellant's previous 
submissions had not mentioned left upper extremity neuropathic 
symptoms, nor had any been identified on the record.  Thus, the 
Board finds that the appellant was making a new and original 
claim for benefits on February 7, 2003.  The appellant was 
reporting his lay observations of his own symptoms, making the 
filing date the later of onset and date of claim.  Thus, the date 
of claim has been appropriately assigned for the effective date 
of service connection for peripheral neuropathy of the left upper 
extremity.  See Ross, at 533.  

The appellant had not mentioned that he sought service connection 
for heart disease at any point prior to February 19, 2004.  The 
appellant had denied a history of heart disease at his February 
2001 VA examination.  The appellant was evaluated for diabetes 
mellitus, type 2, again in March 2003, during which he denied 
heart disease.  The appellant's medical records show that he had 
exertional chest pain which was evaluated in April 2003, with 
coronary artery bypass graft heart surgery in May 2003.  The 
Board finds that the statement received on February 19, 2004, 
constitutes the first communication to VA that he sought service 
connection for heart disease, which was ultimately granted as 
coronary artery disease.  Thus, the date of claim has been 
appropriately assigned for the effective date of service 
connection for coronary artery disease.  See Ross, at 533.  

The appellant did not ever specifically file a claim for diabetic 
nephropathy.  His February 2004 statement indicated that he 
wanted a more thorough examination for diabetes mellitus, type 2.  
On March 19, 2007, the RO received a statement from the 
appellant's representative regarding cardiac catheterization, 
providing private medical records from Banner Mesa.  The RO took 
this to be a new claim for heart complications.  The private 
medical records, his VA treatment records and a May 2007 VA 
examination report do not mention diabetic nephropathy.  The 
condition was discovered during a July 2008 VA examination.  The 
RO assigned an initial effective date of March 19, 2007, based on 
the submission of additional evidence.  There is no earlier 
diagnosis of diabetic nephropathy in any of the appellant's VA or 
private treatment records.  Similarly, there is no earlier claim 
for a kidney disability of any type.  Thus, the Board concludes 
that an earlier effective date for service connection for 
diabetic nephropathy is not warranted.

The Board is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for the 
award of compensation.  Thus, notwithstanding the appellant's 
assertions as to why an earlier effective date should be 
assigned, the fact remains that the appellant's first claims for 
service connection for peripheral neuropathy of the upper 
extremity and coronary artery disease, were received in 2003 and 
2004, respectively.  The appellant did not specifically claim 
diabetic nephropathy, but that condition was discovered during 
development of a related claim.  These events occurred more than 
one year after the appellant's separation from service.  In light 
of this fact, the Board concludes that an earlier effective date 
is not warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for service 
connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r).

As such, the Board finds that the preponderance of the evidence 
is against the appellant's earlier effective date claims.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Service Connection for PTSD Earlier than February 19, 2004

The appellant filed an original application for compensation on 
February 19, 2004, in which he claimed entitlement to service 
connection for PTSD.  Based on the February 19, 2004, claim, 
service connection was granted in a December 2007 decision and 
made effective February 19, 2004. 

The first question is whether a claim for service connection for 
PTSD was received by VA prior to February 19, 2004.  The Board 
finds that it was not.

Prior to February 19, 2004, the appellant had never filed a 
service connection claim for any type of psychiatric or mental 
disability.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
There is no provision in the law for awarding an earlier 
effective date based on the assertion that the disability existed 
before the veteran filed the claim.  The fact that VA has granted 
service connection for the appellant's PTSD, many years after the 
appellant's service is irrelevant.  The record does not include 
any communication from the appellant or a representative received 
prior to February 19, 2004, that may reasonably be construed as 
an indication he was seeking service connection for PTSD.

The Board notes that the appellant's representative mentioned an 
earlier effective date for PTSD in the July 2008 Notice of 
Disagreement on this claim.  The argument largely concerned 
effective dates for complications of diabetes mellitus, type 2.  
There was no specific argument that PTSD was a complication of 
diabetes mellitus, type 2, or that an earlier claim or 
communication with VA could be construed as an earlier claim for 
service connection for PTSD. 

As such, the Board finds that the preponderance of the evidence 
is against the appellant's earlier effective date for PTSD claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for Bell's palsy, to include as 
secondary to service-connected diabetes mellitus, type 2, is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2, is denied.

Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

Entitlement to an initial rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.

Entitlement to an effective date earlier than February 7, 2003, 
for the grant of service connection for peripheral neuropathy of 
the left upper extremity is denied.

Entitlement to an effective date earlier than February 19, 2004, 
for the grant of service connection for coronary artery disease 
is denied.

Entitlement to an effective date earlier than March 19, 2007, for 
the grant of service connection for diabetic nephropathy is 
denied.  

Entitlement to an effective date earlier than February 19, 2004, 
for the grant of service connection for PTSD is denied.


REMAND

The claim for bilateral foot ulcers must be remanded for an 
adequate VA examination and adjudication by the RO.  The 
appellant filed a February 2003 claim for bilateral foot ulcers.  
He was then seen for a March 2003 VA examination.  The appellant 
reported during the examination that he was claiming ulcers on 
his feet based on a patch of abnormal skin on the plantar surface 
of the left foot.  He admitted that he was not certain that it 
was an ulcer.  The podiatrist's notes confirm that the diagnosis 
is tinea pedis, with an erythematous and xerotic patch on the 
instep area and onychocryptosis of the left big toe.  The 
appellant did not describe any actual ulcer anywhere on his feet, 
nor did the podiatrist note any.  The Board notes that later VA 
treatment records refer to mild xerosis, onychomycosis and tinea 
pedis.  

When a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The 
February 2003 VA examination report is clear; the appellant had a 
bilateral foot disability which he believed was due to diabetes 
mellitus, type 2.  For lack of a better term, the appellant 
called the problem ulcers.  The RO ignored the appellant's 
statements in denying him solely on the basis that he had no 
ulcers.  The Board concludes that the appellant's claim 
reasonably includes mild xerosis, onychomycosis and tinea pedis.  
The February 2003 VA examination and all the later examinations 
have yet to address the question of whether mild xerosis, 
onychomycosis and tinea pedis are caused or aggravated by 
diabetes mellitus, type 2.  The Board remands for a VA 
examination and medical opinion to determine whether the 
appellant's xerosis, onychomycosis and tinea pedis were caused or 
aggravated by his service-connected diabetes mellitus, type 2.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim for service connection for hypertension must be 
remanded for an adequate VA examination.  The hypertension claim 
was sent for a July 2008 VA examination to determine whether his 
diabetes mellitus, type 2, had caused or aggravated his 
hypertension.  The opinion indicates that the hypertension was 
not caused or is the result of diabetes mellitus, type 2, in the 
absence of significant diabetic nephropathy.  The Board notes 
that the appellant is presently service-connected for diabetic 
nephropathy, receiving a 30 percent disability rating.  The 
examination report gives no indication of reviewing the 
appellant's blood panels or the May 2007 VA examination which 
initially diagnosed diabetic nephropathy.  Diabetic nephropathy 
was not among those diagnoses listed in the July 2008 VA 
examination report.  The Board is not clear whether the 
appellant's diabetic nephropathy was overlooked, had resolved, or 
was not "significant" such that hypertension could be caused or 
aggravated by it.  Further explanation is warranted.  The Board 
remands for a supplemental medical opinion regarding the 
appellant's diabetic nephropathy and his hypertension.

As a final matter, the Board also points out that, as any 
decision with respect to the claims for service connection for 
bilateral foot skin disorders and hypertension may affect the 
appellant's claim for a TDIU, this claim is inextricably 
intertwined with the claims for service connection.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).  The Board remands the TDIU 
claim.

The claim of an earlier effective date than February 19, 2004, 
for erectile dysfunction must also be remanded.  Service 
connection for erectile dysfunction was awarded in a December 
2007 rating decision.  The appellant's representative filed a 
July 2008 Notice of Disagreement as to the effective dates of the 
appellant's diabetic complications, arguing that they should all 
be the same as the effective date for diabetes mellitus, type 2.  
The RO adjudicated the remaining effective date issues in a 
November 2009 Statement of the Case, omitting the erectile 
dysfunction effective date issue.  The claim must be remanded to 
allow the RO to provide the appellant with a statement of the 
case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will 
be returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. 
App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA 
examinations to determine (1) the diagnosis 
of any skin disorders of the feet which may 
be present, and (2) whether any such skin 
disorder is as likely as not caused or 
aggravated by to the appellant's service-
connected diabetes mellitus, type 2.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

2.  Send the claims file for a VA medical 
opinion to determine whether the appellant's 
diabetic nephropathy has at least as likely 
as not caused or aggravated his hypertension.  
The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

3.  Provide the appellant with a statement of 
the case as to the issue of an effective date 
prior to February 19, 2004, for the award of 
service connection for erectile dysfunction.  
The appellant should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claims 
should not be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


